Citation Nr: 0525685	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  The RO granted the veteran's 
claim for entitlement to service connection for irritable 
bowel syndrome (IBS) and assigned a 10 percent disability 
rating, effective from March 27, 2003.


FINDING OF FACT

The veteran suffers from severe IBS resulting in symptoms of 
alternating diarrhea and constipation with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for IBS have 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7319 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

Factual Background

As noted above, service connection for IBS was established by 
an October 2003 rating decision.  Specifically, the RO 
determined that the IBS was aggravated by the veteran's 
service-connected post-traumatic stress disorder (PTSD).

In August 2003, the veteran underwent a VA intestines 
examination.  He reported the onset of IBS approximately one 
and one-half years ago.  The examiner noted that the 
veteran's medical history did not show any indication of 
major weight loss or weight gain.  The veteran denied 
episodes of nausea or vomiting.  He complained of alternating 
constipation and diarrhea on a daily basis.  He also reported 
that there are times when he has not had a bowel movement for 
three days.  This could occur every other week.  He stated 
that his last normal stool was about 6-12 months ago.  
Treatment included drinking large amounts of water.  He did 
not take medication.  About every 2-3 weeks his bowels will 
worsen and he feels like he is forcing out large amounts of 
stool.  Occasionally, the stools are quite large followed by 
a few days of diarrhea.  Many times he is up at night to try 
and move his bowels but can barely pass flatus.

On physical examination, the veteran did not appear 
malnourished, anemic, or show any other evidence of major 
debility other than his right wrist.  He did complain of 
occasional abdominal discomfort.  The diagnosis was irritable 
bowel syndrome.       

The examiner indicated that when the veteran's IBS 
symptomatology was aggravated by his PTSD triggers (i.e. 
smell of dead animals), he would experience increased 
frequency of diarrhea and large, hard stools.  This would be 
followed by days of constipation without any bowel movements.  



Analysis

As previously stated, by an October 2003 rating action, the 
RO granted the veteran's claim of entitlement to service 
connection for IBS.  At that time, the RO assigned a 10 
percent disability rating under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7319, effective from March 27, 2003, 
for the veteran's service-connected IBS.  In this regard, as 
the veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran's service-connected irritable bowel syndrome has 
been evaluated as 10 percent disabling under Diagnostic Code 
7319.  Diagnostic Code 7319 pertains to irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Under 
Diagnostic Code 7319, moderate disability with frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent rating.  Severe disability manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2004).

The report of the August 2003 VA examination shows the 
veteran complained of symptoms which typify severe IBS 
including alternating diarrhea and constipation and more or 
less constant abdominal distress.  Based on all the evidence, 
the Board finds that the veteran's service-connected IBS is 
severe in degree, as described in Diagnostic Code 7319, and 
such warrants an increased rating to the level of 30 percent.  
The benefit-of- the doubt doctrine has been applied in 
granting this benefit. 38 U.S.C.A. § 5107(b).  The Board 
notes that 30 percent is the maximum schedular evaluation 
under Diagnostic Code 7319 and an evaluation in excess of 30 
percent is not available under this provision.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).   In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected IBS and 
there is no objective evidence of marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 


ORDER

Entitlement to an initial 30 percent disability rating for 
IBS is granted, subject to the criteria governing payment of 
monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


